Case 4:19-cv-03425-JST Document 63-4 Filed 10/24/19 Page 1 of 6




            EXHIBIT C
class_replaceMethod - Objective-C Runtime | Apple Developer Documentation
                            Case 4:19-cv-03425-JST Document 63-4 Filed 10/24/19 Page 2 of 6
                                Discover       Design       Develop         Distribute     Support        Account

     Documentation




          Function

          class_replaceMethod
          Replaces the implementation of a method for a given class.                                                SDKs

                                                                                                                    iOS 2.0+

                                                                                                                    macOS 10.5+

          Declaration                                                                                               Mac Catalyst
                                                                                                                    13.0+

             IMP class_replaceMethod(Class cls, SEL name, IMP imp,                                                  tvOS 9.0+
             const char *types);
                                                                                                                    watchOS 2.0+


                                                                                                                    Framework
          Parameters                                                                                                Objective-C
                                                                                                                    Runtime
             cls
                 The class you want to modify.                                                                      On This Page
                                                                                                                    Declaration 
             name                                                                                                   Parameters 

                 A selector that identifies the method whose implementation you                                     Return Value 

                 want to replace.                                                                                   Discussion 
                                                                                                                    See Also 

             imp
                 The new implementation for the method identified by name for
                 the class identified by cls.


             types
                 An array of characters that describe the types of the arguments
                 to the method. For possible values, see Objective-C Runtime
                 Programming Guide > Type Encodings. Since the function must
                 take at least two arguments—self and _cmd, the second and


https://developer.apple.com/documentation/objectivec/1418677-class_replacemethod?language=objc[10/21/2019 10:35:42 PM]
class_replaceMethod - Objective-C Runtime | Apple Developer Documentation
                            Case 4:19-cv-03425-JST Document 63-4 Filed 10/24/19 Page 3 of 6
                 third characters must be “@:” (the first character is the return
                 type).



          Return Value
          The previous implementation of the method identified by name for
          the class identified by cls.



          Discussion
          This function behaves in two different ways:

                 If the method identified by name does not yet exist, it is added
                 as if class_addMethod were called. The type encoding
                 specified by types is used as given.

                 If the method identified by name does exist, its IMP is replaced
                 as if method_setImplementation were called. The type
                 encoding specified by types is ignored.




          See Also



          Working with
          Classes
           class_getName
                   Returns the name of a class.

           class_getSuperclass
                   Returns the superclass of a class.


           class_setSuperclass
                   Sets the superclass of a given class.


https://developer.apple.com/documentation/objectivec/1418677-class_replacemethod?language=objc[10/21/2019 10:35:42 PM]
class_replaceMethod - Objective-C Runtime | Apple Developer Documentation
                            Case 4:19-cv-03425-JST Document 63-4 Filed 10/24/19 Page 4 of 6
                     Deprecated



           class_isMetaClass
                   Returns a Boolean value that indicates whether a class object
                   is a metaclass.


           class_getInstanceSize
                   Returns the size of instances of a class.


           class_getInstanceVariable
                   Returns the Ivar for a specified instance variable of a given
                   class.


           class_getClassVariable
                   Returns the Ivar for a specified class variable of a given class.


           class_addIvar
                   Adds a new instance variable to a class.


           class_copyIvarList
                   Describes the instance variables declared by a class.


           class_getIvarLayout
                   Returns a description of the Ivar layout for a given class.


           class_setIvarLayout
                   Sets the Ivar layout for a given class.


           class_getWeakIvarLayout
                   Returns a description of the layout of weak Ivars for a given
                   class.


           class_setWeakIvarLayout
                   Sets the layout for weak Ivars for a given class.


           class_getProperty
                   Returns a property with a given name of a given class.


https://developer.apple.com/documentation/objectivec/1418677-class_replacemethod?language=objc[10/21/2019 10:35:42 PM]
class_replaceMethod - Objective-C Runtime | Apple Developer Documentation
                            Case 4:19-cv-03425-JST Document 63-4 Filed 10/24/19 Page 5 of 6

           class_copyPropertyList
                   Describes the properties declared by a class.


           class_addMethod
                   Adds a new method to a class with a given name and
                   implementation.


           class_getInstanceMethod
                   Returns a specified instance method for a given class.


           class_getClassMethod
                   Returns a pointer to the data structure describing a given class
                   method for a given class.


           class_copyMethodList
                   Describes the instance methods implemented by a class.


           class_getMethodImplementation
                   Returns the function pointer that would be called if a particular
                   message were sent to an instance of a class.


           class_getMethodImplementation_stret
                   Returns the function pointer that would be called if a particular
                   message were sent to an instance of a class.


           class_respondsToSelector
                   Returns a Boolean value that indicates whether instances of a
                   class respond to a particular selector.


           class_addProtocol
                   Adds a protocol to a class.


           class_addProperty
                   Adds a property to a class.


           class_replaceProperty


https://developer.apple.com/documentation/objectivec/1418677-class_replacemethod?language=objc[10/21/2019 10:35:42 PM]
class_replaceMethod - Objective-C Runtime | Apple Developer Documentation
                             Case 4:19-cv-03425-JST Document 63-4 Filed 10/24/19 Page 6 of 6
                    Replace a property of a class.


            class_conformsToProtocol
                    Returns a Boolean value that indicates whether a class
                    conforms to a given protocol.


            class_copyProtocolList
                    Describes the protocols adopted by a class.


            class_getVersion
                    Returns the version number of a class definition.


            class_setVersion
                    Sets the version number of a class definition.


            objc_getFutureClass
                    Used by CoreFoundation's toll-free bridging.


            objc_setFutureClass
                    Used by CoreFoundation's toll-free bridging.




                         Documentation


     Discover                       Design                       Develop                      Disribute                  Support
     macOS                          Human Interface GuidelinesXcode                           Developer Program          Developer Forums
     iOS                            Resources                    Swift                        App Store                  Bug Reporting
     watchOS                        Videos                       Swift Playgrounds            App Review                 License Agreements
     tvOS                           Apple Design Awards          TesFlight                    Mac Software               Sysem Status
     Safari and Web                 Accessibility                Documentation                Apps for Business          Contact Us
     Games                          Internationalization         Videos                       Safari Extensions
                                                                                                                         Account
     Business                       Accessories                  Downloads                    Marketing Resources
                                                                                                                         Certifcates, IDs & Profles
     Education                                                                                Trademark Licensing
                                                                                                                         App Store Connect
     WWDC



     To receive the lates developer news, visit and subscribe to our News and Updates.

     Copyright © 2019 Apple Inc. All rights reserved.      Terms of Use    Privacy Policy   Report Bugs    Feedback

     简体中文          日本語         한국어




https://developer.apple.com/documentation/objectivec/1418677-class_replacemethod?language=objc[10/21/2019 10:35:42 PM]
